         Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 1 of 10 Page ID #:32
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)               ‫ ܆‬Original    ‫ ܆‬Duplicate Original


               LODGED
      CLERK, U.S. DISTRICT COURT
                                       UNITED STATES DISTRICT COURT
           08/20/2021
                                                               for the

               DM
    CENTRAL DISTRICT OF CALIFORNIA
      BY: ___________________ DEPUTY
                                                 Central District of California

 United States of America

                         v.
                                                                         Case No. 2:21-MJ-03722 AMENDED
 MATTHEW TAYLOR COLEMAN,

                         Defendant.


                               AMENDED CRIMINAL COMPLAINT BY TELEPHONE
                                 OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of August 9, 2021, outside the United States and within the jurisdiction of the Country of

Mexico, the defendant violated:

             Code Section                                                Offense Description

             18 U.S.C. § 1119, 1111                                      Foreign Murder of U.S. Nationals

         This criminal complaint is based on these facts:

           Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                               /s/
                                                                                       Complainant’s signature

                                                                                 Jennifer Bannon, Special Agent
                                                                                        Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

 telephone. Date:                         8/20/2021, 4:17 pm
                                                                                           Judge’s signature

 City and state: Los Angeles, California                                  Hon. Pedro V. Castillo
                                                                          UNITED STATES MAGISTRATE JUDGE


AUSA: Kevin Butler – x6495
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 2 of 10 Page ID #:33



                                AFFIDAVIT

      I, Jennifer Bannon, being duly sworn, declare and state as

follows:

                            I. INTRODUCTION

      1.   I am a Special Agent (“SA”) of the Federal Bureau of

Investigation (“FBI”) and have been so employed since 2006.

Since 2006, I have participated in numerous counter-terrorism

investigations that focused on large networks of terrorist

sympathizers and supporters residing in the United States and

abroad.

      2.   In July 2011, I was assigned to work on the Regional

Narcotics Suppression Program, a federally-funded High Intensity

Drug Trafficking Area task force that consists of the FBI, the

Drug Enforcement Administration, the Orange County Sheriff’s

Department, the Santa Ana Police Department, and several other

local police departments.      RNSP is responsible for working

crimes committed by Drug Trafficking Organizations, under Titles

18 and 21 of the United States Code.        I have received training

in asset forfeiture, cellular phone analysis, investigating

complex narcotics organizations, and advanced interviewing and

interrogation techniques.      In July 2018, I was transferred to

the FBI Ventura Resident Agency where I continue to investigate

drug trafficking, money laundering investigations, violent

crimes and transnational criminal organizations.          Additionally,

I have participated in numerous search and arrest warrants

associated with individuals who were involved in violent

criminal acts.    Additionally, I have participated in numerous

                                     1
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 3 of 10 Page ID #:34



search and arrest warrants associated with individuals who were

involved in violent criminal acts.        I have participated in an

investigation involving an international kidnapping of a United

States national abroad.

      3.   Through my investigations, my training and experience,

and my conversations with other law enforcement personnel, I

have received both formal and informal instruction in

investigating violent acts, to include methods and techniques

used by criminals to plan, execute, and cover-up their criminal

activities.    Specifically, I have spoken with, and read reports

from agents involved in investigating murders of US national in

foreign countries.

                        II. PURPOSE OF AFFIDAVIT

      4.   This amended affidavit is made in support of an

amended criminal complaint against MATTHEW TAYLOR COLEMAN (“M.

COLEMAN”) for a violation of 18 U.S.C. §§ 1119, 1111: Foreign

Murder of United States Nationals (the “SUBJECT OFFENSE”).

      5.   This amended affidavit clarifies language, corrects

factual errors, and adds supplemental information supporting the

criminal complaint, filed on August 11, 2021, charging M.

COLEMAN with the SUBJECT OFFENSE in 2:21-mj-03722.

      6.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel,

including the Santa Barbara Police Department (“SBPD”) and the

Secretaria de Seguridad Publica Municipal de Rosarito (“SSPM

Rosarito”), and witnesses.      This affidavit is intended to show

                                     2
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 4 of 10 Page ID #:35



merely that there is sufficient probable cause for the requested

criminal complaint and warrants and does not purport to set

forth all my knowledge of the investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only and all dates and times are approximate.

                    III. SUMMARY OF PROBABLE CAUSE

      7.     On August 7, 2021, M. COLEMAN took his two children,

R.C. (10 months old) and K.C. (two years old), from the home he

shared with his wife and mother of his children, A.C., in Santa

Barbara, California to Rosarito, Baja California, Mexico.           While

in Rosarito, M. COLEMAN murdered his children by shooting a

spear fishing gun into their chests.        On August 9, 2021, during

a Mirandized interview, M. COLEMAN confessed to the murders.

                    IV. STATEMENT OF PROBABLE CAUSE

      A.     A.C. Reported M. COLEMAN Missing

      8.     On August 9, 2021, SBPD Sgt. Brian Larson contacted me

regarding a possible parental kidnapping.         Sgt. Larson provided

me with a copy of a missing person police report that was taken

by SBPD.   I reviewed the police report and learned the

following:

             a.   On August 7, 2021, SBPD Officer Barriga spoke to

A.C. via telephone regarding her husband, M. COLEMAN.           A.C.

reported to SBPD that she, her husband, M. COLEMAN, and their

two children, R.C. and K.C. planned to go on a camping trip.

Instead, A.C. said that instead M. COLEMAN had left the

residence in the family’s Mercedes Sprinter van with R.C. and

                                     3
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 5 of 10 Page ID #:36



K.C.   A.C. reported that M. COLEMAN did not tell her where he

was going and was not answering her text messages.          In addition,

A.C. was concerned because M. COLEMAN did not have a car seat.

             b.    A.C. asked the officer to contact M. COLEMAN via

telephone.    A.C. further stated she did not believe that M.

COLEMAN would harm her children, nor did she believe her

children were in any danger.       A.C. told the officer that she was

not in any danger and believed M. COLEMAN would eventually

return to their residence.      The officer attempted to contact M.

COLEMAN via telephone, but received no response.          The officer

offered to meet A.C. in person.       A.C. declined and requested no

further assistance.

             c.    On August 8, 2021, A.C. called SBPD to follow up

on the previous day’s report.       At approximately 6:59 pm, SBPD

Officer Michael Chung responded to A.C.’s residence in Santa

Barbara and met with A.C.      A.C. reiterated that on August 7,

2021 her husband, M. COLEMAN left the residence with their two

children in the Mercedes Sprinter van.        A.C. requested SBPD’s
assistance in reporting M. COLEMAN and their two children

missing.   A.C. reported that she did not have any problems with

M. COLEMAN and they did not have any sort of argument prior to

him leaving.      Family members reported that they were unable to

telephonically reach M. COLEMAN.

             d.    Officer Chung asked A.C. whether she could

attempt to use the “Find My iPhone” application to locate M.

COLEMAN’s phone.     A.C. agreed and turned on her laptop, which

showed that M. COLEMAN’s last known location was at Pabellon


                                     4
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 6 of 10 Page ID #:37



Rosarito in Rosarito, Baja California, Mexico at approximately

2:24 pm     According to an open source query, Pabellon Rosarito

was an open-air shopping center with an address of Calle Reforma

#300 Parcelas, 22710 Rosarito B.C Reforma, Escenica Tijuana-

Ensenada 300, 22710 Rosarito, B.C., Mexico.

      9.     On August 9, 2021, Sgt. Larson provided me with a

photograph of M. COLEMAN with his children, R.C and K.C.

      B.     M. COLEMAN was Located Returning from Mexico

      10.    On August 9, 2021, Sgt. Larson, SBPD Detective Davis,

and District Attorney Investigator (DAI) Aijian, went to the

Coleman Residence where they met A.C.’s friends, T.C. and A.P.,

who explained that A.C. had just left for San Diego.          According

to Sgt. Larson and Det. Davis, T.C. and A.P. showed Det. Davis

and DAI Aijian how they were using M. COLEMAN’s Find My iPhone

app to track M. COLEMAN’s movements in Mexico towards the SYPOE.

      11.    At approximately 12:20 pm, on August 9, Sgt. Larson

sent me a screenshot showing where M. COLEMAN’s cellular

telephone was located, using the Find My iPhone app.          I saw that
it was in Mexico, near the SYPOE.        I contacted the FBI in San

Diego, California, and requested their assistance in conducting

an interview of M. COLEMAN upon his entry into the United States

and to determine the welfare of the children.

      12.    At approximately 1:00 pm, M. COLEMAN arrived at the

SYPOE in the Mercedes Sprinter van.        M. COLEMAN was referred to

Secondary Inspection.     There were no other occupants in the

Mercedes Sprinter van.      Federal Agents took custody of the

Mercedes Sprinter van.      During an initial inspection of the


                                     5
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 7 of 10 Page ID #:38



Mercedes van, I was informed that Customs and Border Protection

(“CBP”) officers observed what appeared to be blood on the

Mercedes Sprinter van’s registration paperwork.

      C.     R.C. and K.C.’s Bodies are Found

      13.    FBI Supervisory Special Agent (“SSA”) Joyce Deniz told

me that when she learned that M. COLEMAN was not accompanied by

his children, she contacted her Mexican liaison partners from

SSPM, informing them of two missing children.         After she

provided the SSPM Rosarito with the ages of the children, an

SSPM Rosarito officer informed her that the SSPM Rosarito

located two deceased children matching R.C. and K.C.’s

descriptions at approximately 8:00 a.m. that morning (August 9,

2021) in a ditch.      I reviewed photographs of the deceased

children and observed large puncture wounds in their chest

cavities.    The photos of the two children provided by Mexican

authorities appeared to be the same children depicted in a

photograph of the children with M. COLEMAN previously provided.

      14.    M. COLEMAN was taken into an interview room at the
SYPOE.     FBI SA Nathaniel Dingle provided M. COLEMAN his Miranda

Rights.     M. COLEMAN waived his rights and agreed to speak with

the agents.       The interview was recorded.

      15.    At the conclusion of the interview, I met with SA

Dingle, who told me the following:

             a.     M. COLEMAN confessed to killing his children,

R.C. and K.C.      M. COLEMAN said that he drove his children to

Mexico on Saturday, August 7, 2021.        Because he did not have a

car seat, he placed his youngest child, R.C., in a box and

                                     6
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 8 of 10 Page ID #:39



departed without A.C.     M. COLEMAN stated that he believed his

children were going to grow into monsters so he had to kill

them.   At approximately 5:00 a.m., M. COLEMAN drove south on

Descanso Road.    He pulled off to the side of a road in the area

of Rancho Del Cielo.     M. COLEMAN stated that first he killed

R.C., using a spear fishing gun piercing R.C. in the heart.            M.

COLEMAN stated that K.C. did not die right away.          M. COLEMAN

described that he had to move the spear around, thereby cutting

his hand in the process.      I later observed marks on M. COLEMAN’s

hand, consistent with his statement.        Photographs showing those

marks were taken.     After he killed his children, M. COLEMAN said

that he moved their bodies approximately 30 yards away and

placed them in some brush.      M. COLEMAN provided agents with the

approximate location of the bodies, which coincided with where

the bodies were located by Mexican Authorities.          M. COLEMAN

stated that he drove a couple of miles where he then discarded

the spear fishing gun and bloody clothes near a creek.           He threw

baby clothes into a blue trash bin somewhere off the side of a
road in Tijuana, Mexico.

            b.   M. COLEMAN explained that he was enlightened by

QAnon and Illuminati conspiracy theories and was receiving

visions and signs revealing that his wife, A.C.          M. COLEMAN said

that he was saving the world from monsters.

            c.   M. COLEMAN identified photographs depicting R.C.

and K.C.’s bodies as recovered by the Mexican authorities as his

children.   M. COLEMAN marked each photograph with his initials.




                                     7
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 9 of 10 Page ID #:40



             d.   M. COLEMAN was asked whether he knew what he did

was wrong.    M. COLEMAN stated that he knew it was wrong, but it

was the only course of action that would save the world.

      16.    At approximately 2:30 a.m. on August 10, 2021, I

transported M. COLEMAN from the SYPOE to the Santa Ana jail.

While being booked into custody, the jailer asked M. COLEMAN why

he had a band-aid on his hand.       He said it was from “hurting his

children.”

      17.    During transport to Los Angeles, M. COLEMAN told me

that his wife, A.C., had serpent DNA and may have been passing

it on to his children.

      D.     Murder Weapon and Bloody Clothes Found

      18.    On August 10, 2021, FBI personnel informed me that

Mexican officials recovered the murder weapon, bloody clothes,

and a baby’s blanket.     I reviewed photographs of these items.

      E.     M. COLEMAN is, and R.C. and K.C. were, Nationals of
             the United States

      19.    When SBPD executed a search warrant at M. COLEMAN’s

residence, they found M. COLEMAN’s United States passport
(expired on April 4, 2021), which identified M. COLEMAN as a

United States citizen.

      20.    I have reviewed records from CBP and identified a

United States passport for A.C. under her maiden name.           I

believe that she is a United States citizen.         I am also in

possession of photographs of K.C.’s and R.C.’s California birth

certificates, listing the count of birth as Santa Barbara.

Given these documents, and that the Colemans are United States



                                     8
Case 2:21-mj-03722-DUTY Document 13 Filed 08/20/21 Page 10 of 10 Page ID #:41



citizens, reside in Santa Barbara, California, coupled with

K.C.’s and R.C.’s young ages (two years old and 10 months old),

I believe there is probable cause that K.C. and R.C. were United

States nationals.

      F.    Authorization for Prosecution by the United States

      21.   I am informed by the United States Attorney’s Office

that the Attorney General, in consultation with the Secretary of

State, must approve prosecutions involving the SUBJECT OFFENSE.

On August 11, 2021, I was informed that the Attorney General of

the United States, by and through his delegation of authority to

the Assistant Attorney General for the Criminal Division of the

Department of Justice, provided approval for this complaint

charging M. COLEMAN with 18 U.S.C. §§ 1119, 1111.

                              V. CONCLUSION

      22.   For all the reasons described above, there is probable

cause to believe that M. COLEMAN committed a violation of 18

U.S.C. §§ 1119, 1111.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this 20th day of
August, 2021.



HONORABLE PEDRO V. CASTILLO
UNITED STATES MAGISTRATE JUDGE




                                     9
